NELSON, Circuit Justice.
This steamer, with a cargo consisting of tea, coffee, brandies, lead, shoes, etc., was captured on the 24th of May, 1862, while attempting to break the blockade of the port of Charleston, South Carolina, by the United States steamer Bien-ville.
The proofs are full that the vessel was not only near the mouth of the harbor of Charleston at the time of her capture, but that she was intending to enter it, with full knowledge of the blockade. The vessel has been appraised and delivered to the government, and most of the cargo has been sold. The court below decrees a condemnation of the vessel and cargo. The decree of the court below is affirmed. [Case No. 13,383.]